DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-13, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruver (US 2016/0282468).

Claim 1: Gruver discloses A method for sensing objects disposed about a vehicle including a plurality of LIDAR sensors (fig 1A elements 102, 104, 106, 108, 110) and a plurality of lasers disposed in a LIDAR sensing unit (fig 2B elements 222a-222c) mounted above the vehicle (fig 1A elements 100, 102, 104, 106, 108, 110) for autonomous driving (para 0030), comprising:
outputting a plurality of laser beams from the plurality of lasers while rotating the LIDAR sensing unit about the vehicle and simultaneously effectively oscillating an axis of rotation of the LIDAR sensing unit (fig 2B elements 202a-202c, para 0042, 0070, 0072, 0109)
receiving a reflection of the plurality of laser beams with the plurality of LIDAR sensors that receive the reflected laser beams and convert optical signals to electrical signals (para 0046, 0059, 0097)
determining a presence or absence of objects from the electrical signals (para 0046, 0059, 0097); and
providing a warning indication to a vehicle operator or controlling movement of the vehicle in response to detection of objects in a path of the vehicle (para 0030 “accident avoidance and/or autonomous operation”),
wherein the effective oscillating of the axis of rotation of the LIDAR sensing unit causes the plurality of laser beams to change an oscillation angle vertically so that the plurality of laser beams move both vertically and horizontally during the rotation about the vehicle (para 0042, 0070, 0072, 0109, fig 2A element 260)

Claim 2: Gruver discloses the rotating and effective oscillating of the plurality of laser beams is provided by a planetary gear arrangement that includes a motor gear that is driven with a motor shaft that is powered by a motor (para 0093, 104, fig 3A, 4A)

Claim 6: Gruver discloses the rotating and effective oscillating of the plurality of laser beams is provided by a servomotor arrangement (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 7: Gruver discloses the servomotor arrangement includes a motor and a rotary shaft, the rotary shaft having a distal end secured to a variable angle plate by a connector (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 8: Gruver discloses the connector is a universal joint allowing pivoting of the variable angle plate in any direction while transfer rotation from the rotary shaft to the variable angle plate, and wherein the LIDAR sensing unit is secured at a top center of the variable angle plate (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 9: Gruver discloses the servomotor arrangement including at least one servomotor having a linearly moving drive beam for contacting the variable angle plate to oscillate or vary an angle for the variable angle plate (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 10: Gruver discloses the LIDAR sensing unit is mounted on a roof of the vehicle about two meters from a ground surface (fig 1A elements 100, 102, 104, 106, 108, 110)

Claim 11: Gruver discloses An object sensing system for a vehicle comprising: 
a LIDAR sensing unit mounted above the vehicle (fig 1A elements 100, 102, 104, 106, 108, 110), including: 
at least three lasers for outputting at least three laser beams (fig 2B elements 202a-202c, para 0042, 0070, 0072, 0109)
at least three LIDAR sensors (fig 2B elements 232a-232c), the at least three LIDAR sensors receiving a reflection of at least three laser beams and converting optical signals to electrical signals (fig 2B elements 202a-202c, para 0042, 0070, 0072, 0109, para 0046, 0059, 0097); and
 a LIDAR electronic processor configured to: 
operate the at least three lasers to provide at least three laser beams, operate a rotary and oscillation control to rotate the LIDAR sensing unit and simultaneously effectively oscillate or shift an axis of rotation of the LIDAR sensing unit (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260), 
receive the electrical signals from the at least three LIDAR sensors and, in combination with the effective oscillations of the LIDAR sensing unit, determine a presence or an absence of objects from the electrical signals and a mapping location of objects based on an angle of the LIDAR sensors and an offset angle for the axis of rotation of the LIDAR sensing unit (para 0046, 0059, 0097); and 
provide a warning signal to at least one of a vehicle warning indicator and an autonomous vehicle controller in response to detection of objects in a path of the vehicle (para 0030 “accident avoidance and/or autonomous operation”)

Claim 12: Gruver discloses the effective oscillating of the axis of rotation of the LIDAR sensing unit causes at least three laser beams to change an oscillation angle with respect to vertical so that at least three laser beams move vertically during rotation about the vehicle to create a spiral effect (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 13: Gruver discloses a planetary gear arrangement for providing the rotating and the effective oscillating of at least three laser beams, the planetary gear arrangement including a motor gear that is driven with a motor shaft that is powered by a motor (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 17: Gruver discloses including a servomotor arrangement for the rotating and effective oscillating of at least three laser beams (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 18: Gruver discloses the servomotor arrangement including a motor configured to drive a rotary shaft, the rotary shaft having a distal end secured to a variable angle plate by a connector (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 19: Gruver discloses the connector including a universal joint allowing pivoting of the variable angle plate in any direction while transferring rotation from the rotary shaft to the variable angle plate, and wherein the LIDAR sensing unit is secured at a top center of the variable angle plate (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim 20: Gruver discloses the servomotor arrangement including at least one servomotor having a linearly moving drive beam for contacting the variable angle plate to oscillate or vary an angle for the variable angle plate (para 0042, 0070, 0072, 0093, 0104, 0109, fig 2A element 260)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US 2016/0282468) as applied to claim 2 and 13 above, and further in view of Ricard (US 2005/0246065).

Claim 3 and 14: Gruver does not specifically discloses the motor gear communicates with an intermediate gear that drives a planetary gear that rotates slower than the intermediate gear.
Ricard discloses a LIDAR sensor for a robotic device wherein a laser beam is scanner in azimuth and elevation (para 0016) wherein the rotating and effective oscillating of the plurality of laser beams is provided by a planetary gear arrangement that includes a motor gear wherein the motor gear communicates with an intermediate gear that drives a planetary gear that rotates slower than the intermediate gear (para 0014).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ricard, in order to scan the sensor FOV in a desired manner (Ricard para 0014)

Claim 4 and 15: Gruver discloses the planetary gear encloses the intermediate gear and the motor gear and receives a support thereon, the support including a sleeve defined by an open bore aperture (para 0013-0017).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ricard, in order to scan the sensor FOV in a desired manner (Ricard para 0014)

Claim 5 and 16: Gruver discloses the LIDAR sensing unit is supported by a shaft extending through the open bore aperture and secured at an end to a distal end of the motor shaft by a universal joint, wherein the universal joint allows movement of the shaft in any direction while transferring rotation from the motor shaft to the shaft and to the LIDAR sensing unit mounted thereto (para 0013-0017, fig 1).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ricard, in order to scan the sensor FOV in a desired manner (Ricard para 0014)

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US 2016/0282468) 
Claim 22: Gruver discloses the LIDAR sensing unit includes the at least three lasers that provide the at least three laser beams that are angled towards a ground surface (fig 1D elements 142, 144, 146, 148).  While Gruver is silent with regards to the specific angle, it is considered obvious to try to claimed angles of 58°, 60°, and 62°, respectively when the oscillation angle for the axis of rotation is 0 degrees, as its one of a limited number of potential angles for scanning a FOV in front of the vehicle.  


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Gruver does not disclose the at least one servomotor includes three of the servomotors each having a linearly moving drive beam for oscillating or varying an angle for the variable angle plate.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648